                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


ERIC WENZEL, ANNIE ALLEY, and                 )
THELMA WENZEL,                                )
                                              )
                       Plaintiffs,            )
                                              )
               v.                             )        No. 4:16 CV 27 DDN
                                              )
CARL STORM,                                   )
                                              )
                       Defendant.             )
                                     MEMORANDUM
          This matter is before the court on the motion of defendant Carl Storm for
reconsideration of the Court’s denial of summary judgment on Counts 3, 4, and 5. The
parties have consented to the exercise of plenary authority by a Magistrate Judge under
28 U.S.C. § 636(c).
          For the reasons discussed below, the Court grants the motion and dismisses the
action.
                                     I. BACKGROUND
          Plaintiffs Eric Wenzel, Annie Alley, and Thelma Wenzel filed their complaint,
seeking relief in five counts:
          Count 1: against defendant police officer Carl Storm under 42 U.S.C. § 1983 for
                   use of unconstitutionally excessive force that resulted in the death of
                   plaintiffs' decedent, Gary Wenzel, on March 5, 2014;

          Count 2: against the defendant City of Bourbon, Missouri, under 42 U.S.C.
                   § 1983, as the employer of defendant Storm with liability based upon
                   the doctrine of respondeat superior;

          Count 3: against both defendants for wrongful death under the law of Missouri;

          Count 4: against both defendants for assault under the law of Missouri; and
       Count 5: against both defendants for battery under the law of Missouri.
       On March 14, 2016, the Court dismissed Count 2 for failure to state a claim,
holding that a municipality is only liable under Section 1983 when an express or implied
policy or custom of the municipality caused the alleged injury.
       On April 13, 2017, upon both defendants’ motions for summary judgment, the
Court dismissed Counts 3, 4, and 5 against the City of Bourbon, but denied summary
judgment to defendant Storm on the state law claims in Counts 1, 3, 4, and 5, with the
Court holding that an issue of fact remained that precluded any findings of immunity
before trial.
       Defendant Storm filed an interlocutory appeal, and the United States Court of
Appeals for the Eighth Circuit reversed this Court's failure to conclude that Storm was
entitled to the qualified immunity privilege. Wenzel v. City of Bourbon, Missouri, 899
F.3d 598 (8th Cir. 2018). The Court of Appeals found from the record that defendant
Storm acted reasonably and was thus entitled to qualified immunity on Count 1. Id. at
602.
       Defendant Storm's instant motion for reconsideration seeks a modification of the
earlier order denying him summary judgment on the state law claims in Counts 3, 4, and
5, for wrongful death, assault, and battery. The Federal Rules of Civil Procedure do not
include motions for reconsideration. Level 3 Comm., LLC v. Illinois Bell Telephone Co.,
2019 WL 316569 at *3 (E. D. Mo. Jan. 24, 2019). However, a district court has the
authority to reconsider a non-final order under F. R. Civ. P. 54(b), as well as “inherent
power to reconsider and modify an interlocutory order any time prior to the entry of
judgment.” Level 3 Comm. (quoting K. C. 1986 Ltd. P'ship Reade Mfg., 472 F.3d 1009,
1017 (8th Cir. 2007)). These are the only claims remaining for adjudication in this case.


                      II. SUBJECT MATTER JURISDICTION
       The Court has subject matter jurisdiction over Counts 1 and 2 pursuant to 28
U.S.C. §§ 1331 and 1343(3), and supplemental subject matter jurisdiction over Counts 3,
4, and 5 pursuant to 28 U.S.C. § 1367(a). Although Counts 1 and 2 have been dismissed,

                                           -2-
the Court elects to continue exercising its supplemental jurisdiction considering judicial
efficiency, the advanced stage of this proceeding, and the statutory limitations periods for
the Missouri state law claims if plaintiffs were to refile them in state court. See 28 U.S.C.
§ 1367; Arbaugh v. Y & H Corp., 126 S. Ct. 1235, 1244–45 (2006) (holding that
dismissal of federal law claims does not automatically deprive a district court of
supplemental jurisdiction over state law claims).


                             III. SUMMARY JUDGMENT
       Summary judgment is proper “if there is no dispute of material fact and reasonable
fact finders could not find in favor of the nonmoving party.” Shrable v. Eaton Corp., 695
F.3d 768, 770 (8th Cir. 2012); see also Fed. R. Civ. P. 56(a). The party moving for
summary judgment must demonstrate the absence of a genuine issue of material fact and
that it is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
327 (1986). The burden shifts to the non-moving party to demonstrate that disputes of
fact do exist only after the movant has made its showing. Id.
       Courts must grant summary judgment when the pleadings and the proffered
evidence demonstrate that no genuine issue of material fact exists and that the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp, 477
U.S. at 322. A fact is “material” if it could affect the ultimate disposition of the case, and
a factual dispute is “genuine” if there is substantial evidence to support a reasonable jury
verdict in favor of the nonmoving party. Rademacher v. HBE Corp., 645 F.3d 1005,
1010 (8th Cir. 2011).
       The undisputed facts in this case are set forth in this Court’s original memorandum
and order denying the motions for summary judgment. Wenzel v. City of Bourbon,
Missouri, 2017 WL 1355485 (E.D. Mo. Apr. 13, 2017) (Doc. 70).


                    IV. Counts 3, 4, and 5 against defendant Storm
       In light of the Court of Appeals’ decision in this case, this Court re-considers
whether defendant Storm is entitled to relief from the Court’s failure to grant him

                                             -3-
summary on plaintiffs’ three remaining state-law claims. Storm invokes the Eighth
Circuit’s holding that he is entitled to qualified immunity for acting reasonably under 42
U.S.C. § 1983. The issues presented are substantive law matters that are decided by the
substantive law of Missouri. 28 U.S.C. § 1652; see also Erie R. Co. v. Tompkins, 304
U.S. 64, 78 (1938); Shannon v. Koehler, 2011 WL 10483363 at *18 (N.D. Iowa 2011).
      This Court originally denied defendant’s motion for summary judgment on the
state-law claims, holding that defendant Storm was not entitled to official immunity
under Missouri state law, because questions of fact remained to be determined by a jury.
However, on appeal, the Eighth Circuit determined as a matter of law that defendant
Storm acted as a reasonable officer would when confronted with the circumstances that
defendant Storm encountered. Wenzel, 899 F.3d at 602.
       In response to defendant’s motion for reconsideration, plaintiffs contend that the
standard of reasonableness for a qualified immunity determination under federal law is
different than the standard for Missouri’s official immunity doctrine. Missouri’s official
immunity doctrine protects public employees from liability for discretionary acts
committed during the course of their official duties, unless the employee acts in bad faith
or with malice. Blue v. Harrah's North Kansas City, LLC, 170 S.W.3d 466, 479 (Mo. Ct.
App. 2005). A defendant acts in bad faith when he has a “dishonest purpose, moral
obliquity, conscious wrongdoing, breach of a known duty through some ulterior motive,
or ill will partaking of the nature of fraud.” State ex rel. Twiehaus v. Adolf, 706 S.W.2d
443, 447 (Mo. banc 1986) (quotation omitted). “To act with malice, the officer must do
that which a man of reasonable intelligence would know to be contrary to his duty and
intend such action to be injurious to another.” Conway v. St. Louis Cty., 254 S.W.3d 159,
165 (Mo. Ct. App. 2008).
      In a similar case applying Minnesota’s official immunity doctrine, the Eighth
Circuit held that the relationship between constitutional reasonableness and a state’s
official immunity doctrine was such that when “use of deadly force was reasonable, a
reasonable fact-finder could not conclude the officers’ conduct was willful or malicious.”
Hayek v. City of St. Paul, 488 F.3d 1049, 1056 (8th Cir. 2007). Here, too, where the

                                            -4-
Eighth Circuit has found Officer Storm’s use of deadly force to be reasonable, a
reasonable fact-finder could not conclude that his conduct was malicious or in bad faith.
Plaintiff could survive summary judgment by proffering evidence of “facts from which it
could reasonably be inferred that [defendant] acted in bad faith or from an improper or
wrongful motive.” See State ex rel. Twiehaus v. Adolf, 706 S.W.2d 443, 447-48 (Mo.
banc 1986). However, in light of the Eighth Circuit’s opinion, this Court concludes that
the undisputed evidence of record is insufficient to defeat summary judgment. See Boude
v. City of Raymore, Missouri, 855 F.3d 930, 935 (8th Cir. 2017); Seiner v. Drenon, 304
F.3d 810, 813 (8th Cir. 2002).
       Officer Storm had reason to believe he was in imminent danger. Mr. Wenzel had
led him on a high-speed chase, driving recklessly and without regard to other motorists.
Officer Storm also knew that Mr. Wenzel had acted violently toward police officers
before. When Mr. Wenzel exited his vehicle, he aggressively approached Officer Storm
and refused to comply with commands.           Officer Storm had to make a split-second
decision. Plaintiff relies on bare allegations of a history between Officer Storm and the
Wenzel family to suggest malice, but that is insufficient for a reasonable juror to infer
that, given all of these circumstances, defendant was acting maliciously or in bad faith.
       Defendant is entitled to summary judgment on the wrongful death 1 and intentional
tort claims, because he acted as would a reasonable officer in the same circumstances, as
determined by the Court of Appeals, and there is insufficient evidence for a rational jury
to conclude that he acted with malice or in bad faith. See also Wealot v. Brooks, 865 F.3d
1119, 1129 (8th Cir. 2017).

1
  Plaintiffs’ wrongful death claim is predicated on negligence. (Doc. 1 at ¶¶ 53-59). Even if
official immunity did not apply, “[t]he theories of negligence and intentional tort are
contradictory and mutually exclusive.” Hockensmith v. Brown, 929 S.W.2d 840, 845 (Mo. Ct.
App. 1996). There is no dispute that the cause of Mr. Wenzel’s death was defendant Storm’s
intentional shooting. Plaintiffs’ brief on appeal conceded that Storm “chose to use his firearm
and fatally shoot” Mr. Wenzel. (Pl. Br. at 19). This is dispositive of plaintiffs’ underlying
negligence claim because “[e]vidence of an act purposefully done negates negligence.” Id.
“[Plaintiffs] cannot have a submissible negligence claim while conceding the actual cause of
death was an intentional act. It is a legal impossibility.” Friday v. McClure, 536 S.W.3d 235,
239-240 (Mo. Ct. App. 2017).
                                             -5-
                                    VII. Conclusion
       For the reasons stated above, defendant Carl Storm’s motion for reconsideration,
considered a motion for relief under F. R. Civ. P. 54(b) from the Court’s failure to grant
him summary judgment earlier, must be sustained. An appropriate Judgment Order,
granting defendant Carl Storm summary judgment on the remaining state law claims in
Counts 3, 4, and 5 is issued herewith.


                                               /S/ David D. Noce       u
                                         UNITED STATES MAGISTRATE JUDGE

Signed on February 12, 2019.




                                           -6-
